Citation Nr: 1034165	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The competent medical evidence shows that  the Veteran's current 
neck disability is not related to active service.


CONCLUSION OF LAW

A neck disability was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in September 2003, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed neck 
disability to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a neck disability.  
Thus, any failure to develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in April 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided in September 2003 
prior to the currently appealed rating decision which was issued 
in April 2004; thus, this notice was timely.  Because the 
appellant's claim is being denied in this decision, any question 
as to the appropriate disability rating or effective date is 
moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file.    

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  In this regard, the 
Board notes that only a portion of the Veteran's service 
treatment records are included in the record.  While the RO has 
attempted to obtain the service treatment records from the 
Veteran and other appropriate sources, these attempts to obtain 
all service treatment records have been unsuccessful.  The Board 
finds no prejudice to the Veteran, however, because the service 
treatment records would not likely change the outcome of this 
case.  Indeed, the Board has accepted the Veteran's report of an 
in-service neck injury as satisfactory evidence of service 
incurrence and the Veteran has not reported that he sought 
complained of or sought treatment for neck problems following the 
injury or at any other time during service.  Therefore, it is 
reasonable to find that the outstanding service treatment records 
do not contain any information or evidence not already considered 
by this decision.  Even if the Board assumed that there was 
additional information in the service treatment records that 
would be beneficial to the Veteran's claim, he has not provided 
credible evidence of continuity of symptomatology following 
service which preponderates against a finding that any neck 
injury, symptoms, or problems documented in the service treatment 
records represented a chronic disability to which the current 
disability could be related.  Therefore, the Board finds a remand 
is not necessary to obtain all of the Veteran's service treatment 
records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In addition to the partial service treatment records associated 
with the claims file, the RO also has obtained VA outpatient 
treatment records dated from 1993 to 2009 and provided the 
Veteran with a VA examination in March 2010.  The RO attempted to 
obtain treatment records from the private health care provider 
identified by the Veteran; however, the provider indicated that 
they were unable to confirm any visit history for the dates 
identified.  See October 2007 response from University Health 
System.  Therefore, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file.  Neither the Veteran nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that service connection is warranted for 
a neck disability because he injured his neck in service.  
Specifically, the Veteran has asserted that he was involved in an 
explosion caused by a rocket propelled grenade (RPG) in May 1968, 
which resulted in injuries to his back, head, and neck and for 
which he was awarded the Purple Heart.  Review of the record 
reveals that service connection has been established for shrapnel 
wounds of the lumbar spine and traumatic head injuries caused by 
the in-service explosion and the Veteran has argued that service 
connection should be granted for a neck disability because all of 
the disabilities were the result of the same in-service injury.  

The service treatment records associated with the claims file do 
not contain any complaints, treatment, or findings related to a 
neck pain or problems, to include a neck injury that was incurred 
following an in-service explosion.  In evaluating this claim, the 
Board notes that the evidentiary record only contains a portion 
of the Veteran's service treatment records, which do not document 
the in-service explosion.  The Board finds, however, that the 
Veteran's receipt of the Purple Heart, along with the grant of 
service connection for lumbar spine and head injuries, is 
sufficient proof that the Veteran's was involved in an RPG 
explosion during service.

In this regard, while the available service treatment records do 
not document neck problems during service, to include after the 
in-service explosion, the Board finds that the Veteran's report 
of injuring his neck during the explosion is competent lay 
evidence consistent with the circumstances and conditions of his 
service, and, thus, is sufficient proof that he incurred a neck 
injury during service.  See 38 U.S.C.A. § 1154(b).  Indeed, in 
the case of any Veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389, 392 (1996).  In this 
case, the Board finds that the Veteran was engaged in combat with 
the enemy during active service as he was awarded the Purple 
Heart medal.  

Nevertheless, the reduced evidentiary burden of 38 U.S.C.A. § 
1154(b) applies only to the question of service incurrence and 
not to the question of a nexus to service.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat Veteran.  Instead, 
section 1154(b) aids a combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A Veteran still must establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17- 19 (1999).

In this case, while there is satisfactory lay evidence that the 
Veteran suffered a neck injury during service, the Board notes 
there is no lay or medical evidence that shows the Veteran 
complained or sought treatment for any residual neck pain or 
other symptoms as a result from the in-service injury.  Nor is 
there any lay or medical evidence that shows the Veteran 
continued to suffer from neck pain or problems during the 
remaining year and a half of service following the injury in May 
1968, or for many years thereafter.  

In fact, the first time the Veteran is shown to complain of neck 
pain or problems following service is in October 1995, more than 
25 years after he was separated from service, and the Veteran has 
not submitted or identified any lay or medical evidence which 
documents continued symptoms of neck pain or problems from the 
time he was discharged from service in 1969 to the first time he 
is shown to have complained of neck problems in 1995.  This gap 
of many years in the record militates against a finding that the 
in-service injury caused a chronic neck disorder, and also rebuts 
any assertion of continuity of symptomatology since separation 
from service.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  See also 38 C.F.R. § 3.303(b).

Review of the post-service treatment records reveals that the 
Veteran has been variously diagnosed with degenerative disc 
disease of C5-6 and C6-7, myofascial pain syndrome, cervical 
stenosis, and facet syndrome without myelopathy, cervical, which 
required surgical intervention in September 2005.  See VA 
outpatient treatment records dated from 1993 to 2009.  The post-
service treatment records reflect that, since October 1995, the 
Veteran has consistently attributed his neck pain and problems to 
the in-service blast injury.  Without credible evidence of 
continuity of symptomatology following service to which the 
Veteran could relate his current symptoms and disability, 
however, his assertion that his current neck disability is 
related to service is not considered competent evidence because 
the question of etiology or nexus, in this case, requires a 
medical opinion given the lack of credible evidence of continuity 
of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007), and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

There is no competent medical opinion of record which relates the 
Veteran's current neck disability to service, however.  In March 
2010, the Veteran was afforded a VA examination to determine the 
likelihood that his current neck disability is related to 
service.  After reviewing the claims file and examining the 
Veteran, the examiner opined that the Veteran's current neck 
problem was not caused by or the result of the blast injury in 
1968.  In making this determination, the VA examiner noted that 
the lumbar spine injury appears minor and is secondary to the 
shell fragment in that area, that there is no service record 
documenting treatment or complaints of cervical spine pain, and 
that the Veteran continued in service without complaint of neck 
problems from 1968 to 1975.  The VA examiner also noted that the 
record is silent for any complaints of neck pain from the injury 
in 1968 until he complained of increasingly severe neck pain 
shortly before 2005, which he noted was over 30 years and was not 
evidence of a chronic disabling condition.  Finally, the examiner 
noted that an MRI of the cervical spine that was conducted prior 
to the Veteran's surgery in September 2005 revealed multilevel 
degenerative disc disease consistent with his age and which did 
not reveal any trauma findings.  

The Board finds the March 2010 VA opinion to be the most 
competent, credible, and probative evidence of record that 
addresses the likelihood that the Veteran's current neck 
disability is related to service because it appears the VA 
examiner was aware of all relevant facts in this case, as he 
reviewed the claims file and examined the Veteran.  The VA 
examiner provided a complete rationale in support of his opinion, 
noting that the Veteran's current neck disability is not related 
to service because there is no evidence of complaint or treatment 
for neck pain following the in-service injury, during the 
remainder of service, or for many years after service.  The Board 
notes that a portion of the March 2010 VA examiner's rationale is 
inaccurate because the Veteran is shown to have first complained 
of neck problems in 1995, not 2005.  The examiner's incorrect 
report of the number of years that lapsed between the Veteran's 
service and the first time he complained of neck pain does not 
have any significant affect on the probative value of his 
opinion.  Indeed, the examiner also noted that there is no 
indication that the Veteran's current neck disability is the 
result of trauma, which is the cause of his lumbar spine 
disability.  

In finding that the March 2010 VA opinion is the most probative 
evidence of record regarding the etiology of the Veteran's neck 
disability, the Board also notes that there is no opposing 
medical evidence or opinion of record which suggests that the 
Veteran's current neck disability is related to service, to 
include the neck injury incurred in service.  While there is 
credible evidence of an in-service neck injury, the competent, 
credible, and probative evidence of record preponderates against 
a finding that the Veteran's current disability is related to the 
in-service injury because there is no lay or medical evidence of 
complaints or treatment for neck problems during service and no 
evidence showing continued neck symptoms following service, as 
more than 25 years passed between the time the Veteran was 
discharged from service and is first shown to have complained of 
neck pain.  In addition, there is no competent evidence of record 
which relates the Veteran's current neck disability to service.  
Therefore, the Board finds the preponderance of the evidence is 
against the grant of service connection for a neck disability and 
the benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a neck disability is 
denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


